Citation Nr: 1114876	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for scar, status-post cervical spine surgery.

2.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease, lumbar spine L3-4, L5-S1.  

3.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease, C5-6, cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to April 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.

The issues of increased ratings for the lumbar and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cervical spine scar does not limit function, is pain-free and stable, and does not result in any characteristics of disfigurement.    


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for scar, status-post cervical spine surgery, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code (DCs) 7800-7805 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his scar, status-post cervical spine surgery, is more disabling than current evaluated.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  

In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DC's 7800-7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are effective for claims filed on or after October 23, 2008.  Effective October 23, 2008, under DC 7800 a 10 percent disability rating for a scar is provided when there is that has at least one characteristic of disfigurement.  The characteristics of disfigurement are a length of 5 or more inches (13 or more centimeters), a width of at least one-quarter inch (0.6 centimeters) at the widest point, a surface contour that is elevated or depressed on palpation, an adherence to underlying tissue, hypo- or hyper-pigmentation of the skin in an area exceeding six square inches (39 square centimeters), abnormally textured (e.g. irregular, atrophic, shiny, scaly) skin in an area exceeding six square inches (39 square centimeters), absent underlying soft tissue in an area exceeding six square inches (39 square centimeters), and induration and inflexibility of the skin in an area exceeding six square inches (39 square centimeters).

Under revised DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating

Under revised DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under the revised DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation. Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7803, when applicable.

The revised DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. §§ 4.118, DCs 7801-7805.

Factual Background

The Veteran is currently service-connected for degenerative disc disease, C5-6, cervical spine.  A July 2009 VA examination record documents that the Veteran had a well-healed surgical scar on the anterior cervical spine.  The record indicates that the scar measured 3 by 0.2 centimeter.  The examiner determined that the scar was mobile, nontender, flat, and normal in color, without evidence of induration or skin breakdown, and without functional impact.  Based on the findings of this examination, by rating decision dated in August 2009 the RO granted service connection for scar, status-post cervical spine surgery and assigned a noncompensable disability rating effective June 29, 2009, the date of the Veteran's claim for an increased rating for his cervical spine disorder.  The Veteran disagreed with this initial decision and thereafter perfected an appeal.  

The Veteran testified at a personal hearing in October 2010.  At that time, he testified that the scar was slightly red in color and slightly elevated but was not unstable or painful to the touch.  

Analysis

The Board finds that the preponderance of the evidence is against assigning an initial compensable rating for the Veteran's service-connected scar, status-post cervical spine surgery.  There is a complete absence of any competent or objective medical evidence on file which shows that the Veteran suffers from any impairment as a result of this scar.  

In this case, medical examination determined that the scar was less than 13 centimeters long or 0.6 centimeters wide; that it did not affect at least 39 square centimeters; and that it was normal in color, flat, mobile (non-adherent), and non-indurant, and there is no evidence of tissue loss or abnormal texture.  The Board acknowledges that the Veteran has contended that his scar is slightly elevated.  Although the Veteran is competent to report the appearance of his scar, the Board finds the Veteran's history is less probative than the medical examiner's finding that the scar was flat.  Thus, the Board finds that the scar does not result in any characteristics of disfigurement and a compensable rating is not warranted under either DC 7800, DC 7801, or 7802 .  The evidence also does not suggest that the post-surgical scar is unstable or painful.  Thus, a compensable rating is not warranted under DC 7804.  

A compensable rating is also not warranted under DC 7805 because the scar does not result in any functional impairment, to include limitation of motion. 

In sum, the Board finds a compensable initial rating is not warranted for the Veteran's scar, status-post cervical spine surgery.  Thus, the claim is denied.  

Extraschedular Consideration

The record shows that the Veteran is currently employed as a shooting instructor but is not sure how much longer he can work due to his medical problems.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's scar.  The competent medical evidence of record shows that the Veteran does not suffer from any impairment as a result of this scar.  Hence, referral for an extraschedular rating is unnecessary at this time. 


Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of June 29, 2009, the date of his claim for an increased rating for the cervical spine disability, and a noncompensable percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  In conjunction with this appeal, he was provided notice of the effective date and disability ratings in October 2009.  He was also provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  VA afforded the appellant an examination which is adequate for ratings purposes:  the examiner elicited a medical history from the Veteran and conducted the appropriate examination, and the Veteran has not contended that the 2010 examination is inadequate or that his condition has changed (i.e. worsened) since the 2010 examination was conducted.  The Board acknowledges that the examiner did not review the claims file.  However, the examiner did elicit a medical history from the Veteran, which were consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examinations was adequate for rating purposes.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial compensable rating for scar, status-post cervical spine surgery, is denied.  


REMAND

A review of the claims file shows that the Veteran was last afforded a VA examination for his cervical and lumbar spine disorders in July 2009.  During the October 2010 Board hearing, the Veteran testified that his conditions had worsened, resulting in increased stiffness and pain and the development of radicular pain from the cervical spine disability.  In light of this testimony, the Board finds that a contemporaneous and thorough VA examination is required to determine the severity of the cervical and lumbar spine disabilities.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for VA examination without good cause will include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

During the October 2010 Board hearing the Veteran also testified that he has been receiving private treatment from Dr. F for his cervical and lumbar spine disorders.  However, treatment records from Dr. F are not part of the record and it appears that VA never made any attempt to obtain them.  As these records are potentially relevant to the matters on appeal, they should be requested.     

Accordingly, the case is REMANDED for the following action:

1.   Notify the Veteran of the necessity of obtaining treatment records from Dr. F and inform the Veteran that he may submit these records himself or authorize VA to obtain them on her behalf.  The RO must also include Release and Authorization forms so that the RO has the authority to obtain these records.

Once the RO receives the signed Release and Authorization forms from the Veteran, attempt to obtain copies of treatment records from Dr. F.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current extent and severity of his cervical and lumbar spine disorders.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims file should be available for review by the examiner in conjunction with the examination.

3.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


